tcmemo_2012_332 united_states tax_court joseph r posluns petitioner v commissioner of internal revenue respondent docket no filed date joseph r posluns pro_se william f castor for respondent memorandum findings_of_fact and opinion cohen judge respondent determined a dollar_figure deficiency and a dollar_figure sec_6662 penalty relating to petitioner’s federal_income_tax for a portion of the deficiency was based on self-employment_tax which respondent conceded in the answer the issues for decision are whether petitioner adequately substantiated vehicle travel and other unreimbursed employee business_expenses and whether he is liable for the penalty unless otherwise indicated all section references are to the internal_revenue_code for the year in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact petitioner resided in arkansas when he filed his petition during he was employed by the university of maryland university college umuc graduate school of management technology adelphi maryland as an associate professor teaching online courses in the fields of business executive programs he was also employed by national-louis university in chicago illinois umuc’s travel policy operative during stated the following i definitions a in-state travel is defined as travel within the state of maryland or within the washington dc metropolitan area and not including an overnight stay b out-of-state travel is defined as travel to destinations that are outside the state of maryland and or metropolitan washington dc or travel that requires an overnight stay even if the overnight location is within the state of maryland or metropolitan washington dc ii approval travelers must obtain written approval from their supervisor for out-of- state travel prior to initiating travel arrangements or commencing the travel approval is necessary for out-of-state travel even if there is no cost to umuc the umuc travel form is to be utilized to obtain this approval the purpose of the travel regardless if in-state or out- of-state must be clearly identified on the umuc travel form for out- of-state travel and on the expense reimbursement form for all travel iii reservations and ticketing a travelers must use the umuc designated travel agency coordinator for reservations and ticketing such as hotels air train tickets and auto rentals travelers and the designated travel agency coordinator must ensure that all arrangements are at the least expensive logical fare for the service using the most direct route or other reasonable routing that results in a lower fare travelers are expected to make advance bookings and request governmental educational discounts travelers must take advantage of back-to-back airfares to get the best possible rate whenever possible b if travel plans change umuc will pay cancellation penalties provided that the change was made for the convenience of umuc or necessitated by emergency circumstances some airlines will refund purchase_price of non refundable tickets if the change resulted from an emergency situation the employee or unit should contact the travel agency coordinator to pursue possibility of refunds resulting from an emergency situation iv lodging reimbursement the cost of lodging will be reimbursed on the basis of receipts at the single room rate when choice of lodging_facilities is available the traveler is expected to select a moderately priced hotel moderately priced lodgings include ramada inn fairfield inn and hampton inn v meal reimbursement a domestic travel the traveler will be reimbursed at the per_diem rates established by the board_of regents a partial day’s travel is eligible for the appropriate meal s consumed when the travel time encompasses four hours and the traveler is away from home or place of work two hours before and two hours after the meal the travel must begin prior to a m for breakfast or prior to a m for lunch and it must end after p m for dinner with receipts the out-of-state traveler may claim reimbursement above the standard per_diem rates when circumstances necessitate high cost meals the traveler may be reimbursed up to actual cost with detailed receipts when approved by the supervisor as reasonable and necessary in no case will the amount reimbursed exceed dollar_figure per day the traveler cannot claim the per_diem reimbursement for meals that are included in other travel arrangements such as meals in flight or meals included in the conference registration fee the traveler will be reimbursed for the actual cost of a business related meal incurred on behalf of a non-state employee the traveler’s meal will be reimbursed in accordance with this travel policy the traveler will not be reimbursed for alcoholic beverages b international travel the traveler will be reimbursed at actual cost with receipts or at the applicable u s department of state meal and incidental m ie rate without receipts in accordance with the usm policy vi vehicles a umuc fleet vehicle sec_1 the traveler must use a umuc fleet vehicle whenever possible whenever possible the traveler must verify with the umuc fleet manager the availability of fleet vehicles prior to renting a car b personal vehicle sec_1 all personal vehicles must be properly insured mileage will be reimbursed at the board_of regents’ approved rate for miles driven which exceed the normal daily commute miles mileage must be calculated using the most direct route commuting mileage to the normal work site is not reimbursable no mileage will be reimbursed for travel less than five miles one way if origination or destination is a local university of maryland system site multiple travelers to one destination should carpool whenever feasible traveler should verify that personal vehicle usage is the most economical mode of transportation c car rental sec_1 the traveler is expected to rent the least expensive car that will accommodate the trip’s requirements rentals should be arranged through the umuc designated travel agency coordinator multiple travelers to one location should carpool whenever feasible the traveler should not purchase additional insurance for a car rental within the u s insurance is provided by the state the traveler will be reimbursed for gas purchased at a gas station with receipts if feasible the traveler should fill the gasoline tank at a gas station prior to returning the car to the rental agency vii travel with spouses expenses_incurred by spouses traveling in an unofficial capacity are not reimbursable viii miscellaneous expenses a parking fees - receipts should be requested for reimbursement of garage or lot parking travelers to airports should take advantage of long term parking lots whenever available b taxi shuttle service receipts should be requested for reimbursement of taxi and airport shuttle service c telephone calls - business related telephone calls will be reimbursed d laundry - the cost of laundry cleaning and pressing is reimbursable with receipts e gratuities - moderate gratuities will be allowed for baggage and or when the traveler is transporting umuc materials xi documentation required for travel a airline rail boarding pass or detailed receipt b hotel itemized invoice receipt c car rental itemized receipt itemized gas station receipt if filled prior to returning car to rental agency d meal-itemized receipt if asking for reimbursement of actual expenses e registration form with confirmation of registration f parking fees - receipts should be requested for reimbursement of garage or lot parking g taxi shuttle service receipts h telephone calls - business related telephone calls will be reimbursed itemized invoice from hotel or phone provider required i laundry - the cost of laundry cleaning and pressing is reimbursable with receipts ix policy exceptions a the respective member of the executive committee must approve exceptions to this policy resulting in a claim larger than dollar_figure the associate vice president finance may approve all other exceptions during petitioner received reimbursements from umuc totaling dollar_figure although petitioner performed services for umuc under the terms of several appointment letters none of the documents suggested that his employment related to contracts with the u s department of defense or required travel to military bases petitioner prepared and filed a form_1040 u s individual_income_tax_return for as married_filing_separately and showing quebec canada as his address he reported wages from umuc and from national-louis university on schedule c profit or loss from business he identified his business as development of online educational programs and instructions and claimed a loss deduction of dollar_figure among the expenses claimed were dollar_figure for vehicles dollar_figure for travel and dollar_figure of other expenses as follows expense amount conferences professional development research materials books www mags reports computer_software simulations webinar participation revenue-enhancing presentations telephone cable internet research_and_development focus groups shipping postage ups fed ex registration of competitive online programs total dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number after his return was filed it was audited by the internal_revenue_service irs during the course of the audit petitioner submitted a form 1040x amended u s individual_income_tax_return on which he claimed as employee_business_expense deductions the same items previously claimed on schedule c thereafter the irs sent a notice_of_deficiency disallowing the amounts claimed for vehicle expenses travel and other expenses because the deficiency was determined in relation to petitioner’s original return the notice determined self-employment_tax liability and allowed a deduction for one-half of the amount of that tax procedural matters events occurring after the petition is filed and at trial ordinarily are not included in the findings_of_fact see rule e in this case however certain procedural matters are relevant to our determinations about the reliability of the evidence the petition was filed date by notice served date the case was set for trial in little rock arkansas on date included with the notice of trial was the court’s standing_pretrial_order which included the following provisions stipulation it is ordered that all facts shall be stipulated agreed upon in writing to the maximum extent possible all documents and written evidence shall be marked and stipulated in accordance with rule b unless the evidence is to be used only to impeach discredit a witness either party may preserve objections by noting them in the stipulation if a complete stipulation of facts is not ready for submission at the start of the trial or when otherwise ordered by the court and if the court determines that this is due to lack of cooperation by either party the court may order sanctions against the uncooperative party trial exhibits it is ordered that any documents or materials which a party expects to use except solely for impeachment if the case is tried but which are not stipulated shall be identified in writing and exchanged by the parties at least days before the first day of the trial session the court may refuse to receive in evidence any document or material that is not so stipulated or exchanged unless the parties have agreed otherwise or the court so allows for good cause shown due to a weather-related delay in commencement of the session the case was called and recalled twice on date and recalled again on date the parties had not executed a stipulation petitioner did not have a log or other original receipts or substantiating documents and he explained that they were in canada he moved for a continuance to return to canada to retrieve the supporting documents requested by the irs pursuant to petitioner’s original tax for the year petitioner’s motion was granted by notice served date accompanied by the court’s standing_pretrial_order the case was set for trial in little rock arkansas on date on date respondent served on petitioner a request for production of documents asking for among other things a list of any business trips taken or conventions attended during a description of the records maintained for travel and transportation_expenses for for travel expense copies of any and all records including but not limited to logs diaries notebooks receipts cancelled checks etc reflecting the cost of each separate expense for travel lodging and meals the dates you left and returned for each trip and the number of days spent on business the destination or area of travel name of the city town or other designation and the business_purpose for the expense or the business benefit gained or expected to be gained for transportation_expenses copies of any and all records including but not limited to logs diaries notebooks receipts cancelled checks etc reflecting the cost of each separate expense for car expenses the cost of the car the date you started using it for business the mileage for each business use and the total miles for the year the date of the expense your business destination and the business_purpose for the expense petitioner responded on date objecting to the requests on several grounds including that he had previously provided documents to the irs but indicating that he intended to produce a travel log within the next days petitioner failed to produce any documents in accordance with the standing_pretrial_order during the week of date petitioner told respondent’s counsel that he would not provide any documents prior to the trial date when the case was called on date the parties still did not have a stipulation petitioner stated that he had shown his original log to respondent’s counsel that morning the case was recalled on february at which time petitioner had the log and purported summaries of the log but no original receipts petitioner then complained that respondent would not settle with him asserting there’s a document that the irs commissioner said that anybody who goes after the irs in tax_court we’re going to try to get a minimum of dollar_figure from it conforms to the fact this is a test case to try and water board me to concede i offered to pay them even though i don’t owe them nothing zero i have the documentation that i sent them and i will show them i owe them not a cent but to say thank you for letting me work in this country i offered to pay them this case could have gone away a year ago respondent’s counsel replied that the case had not settled because substantiating documentation had not been received and that there were questions concerning the authenticity of the log the case was called for trial on date at that time petitioner asserted that respondent’s counsel had engaged in an inappropriate conversation with the court’s deputy trial clerk the previous day and that when challenged had called in court security officers to intimidate petitioner before and during trial and in his brief petitioner asserted that he could not identify students with whom he met during because of the family educational rights and privacy_act of pub_l_no sec_513 sec_88 stat pincite current version pincite u s c sec_1232g or national security concerns preliminary matters opinion in the petition and prior to trial petitioner contended that the notice_of_deficiency is invalid because it was issued after he had submitted an amended_return recharacterizing the disputed vehicle travel and other expenses as employee_expenses rather than business_expenses respondent has cited authorities holding contrary to petitioner’s position and petitioner has cited none supporting his position see 211_f3d_504 9th cir aff’g tcmemo_1998_297 561_f2d_1115 4th cir pace v commissioner tcmemo_2010_272 colvin v commissioner tcmemo_2004_67 aff’d 122_fedappx_788 5th cir the notice_of_deficiency is valid before the first trial date petitioner filed a motion to shift the burden_of_proof citing sec_7491 that motion was denied in his posttrial brief petitioner implicitly contends that respondent must prove that his claimed deductions are not permissible sec_7491 shifts to the commissioner the burden_of_proof with respect to a factual issue only if the taxpayer introduces credible_evidence and has complied with substantiation requirements has maintained required records and has cooperated with reasonable requests for witnesses information documents sec_7491 petitioner has not met the conditions for shifting the burden_of_proof and it remains with him see rule a 292_us_435 512_f2d_882 9th cir aff’g tcmemo_1972_133 respondent disputes petitioner’s credibility based on his belated production of the log and the appearance of that log the absence of original records his vague and uncorroborated testimony and his implausible accusations against respondent’s counsel and court security personnel we need not accept petitioner’s testimony and may and do reject it because of the many indicia of unreliability see 216_f3d_524 6th cir aff’g tcmemo_1998_408 vacated and remanded on another ground 531_us_1108 fleischer v commissioner f 2d 2d cir aff’g tcmemo_1967_85 87_tc_74 for example one of petitioner’s accusations against respondent’s counsel was based on his alleged overhearing of a conversation with court staff even though he admitted that he is hard of hearing the conversation he described certainly would be improper and is unlikely to have occurred if at all in open court in petitioner’s presence the alleged conversation was denied by the alleged participants we do not believe that it occurred petitioner contends that he has been targeted under a program of the irs that precludes settlement and attempts to force payment of excessive taxes the efforts of respondent’s counsel to settle this case are apparent from the transcripts of date as petitioner’s inherently improbable accusations expand to more and more public servants his perceptions become more and more questionable his claims about his employment are not supported by the records of his employer which he referred to as fraudulent but which were received pursuant to rule sec_803 and sec_902 of the federal rules of evidence and u s c section declarations under penalty of perjury his refusal to identify persons with whom he allegedly met on various trips invites heightened scrutiny the central and decisive issue here however is whether petitioner’s travel log is adequate to substantiate the expenses in dispute and to excuse the production of corroborating witnesses and other documentary_evidence petitioner insists that he presented copies of receipts substantiating his deductions to various irs offices at the time he filed his original return and during the audit and to respondent’s counsel he did not however produce for stipulation or at trial any such documents despite having obtained a continuance to travel to canada to retrieve them a trial before the tax_court is a proceeding de novo what petitioner may or may not have submitted with the return or during the audit is irrelevant see 62_tc_324 petitioner was cautioned by the court several times before and during trial that what he had previously produced to the irs was not to be considered and that he had to prove his case to the court during the trial yet the only actual receipts he produced were for mailings to the irs after the year in issue disallowed deductions sec_6001 requires that a taxpayer keep such records as are necessary to establish his or her deductions see sec_1_6001-1 income_tax regs petitioner’s vehicle and travel_expenses and certain of the types of expenses he reported as other expenses are deductible only if he satisfies the enhanced substantiation requirements of sec_274 sec_274 requires a taxpayer to substantiate by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement any expenses for travel and with respect to any listed_property as defined by sec_280f listed_property includes any computer_or_peripheral_equipment any passenger_automobile and any other_property used as a means of transportation sec_280f ii iv see also sec_1_274-5 income_tax regs to satisfy the adequate_records requirement the taxpayer must maintain an account book diary log statement of expense trip sheets or similar record as well as documentary_evidence such as receipts or paid bills sec_1_274-5t temporary income_tax regs fed reg date sec_1_274-5 income_tax regs each element of the expense or business use must be recorded at or near the time it occurs sec_1_274-5t temporary income_tax regs supra a taxpayer unable to produce adequate_records may alternatively establish an element of an expenditure by his own statement and other corroborative evidence sufficient to establish such element sec_1_274-5t temporary income_tax regs fed reg date in the case of listed_property those elements to be established are the amount of the expenditure the amount of each business use the date of the expenditure and the business_purpose sec_1 5t b i - iii temporary income_tax regs fed reg date credit card statements petitioner presented at trial were in petitioner’s wife’s name and specific items listed on them disclosed only the name of the charging entity and not whether an expense was business or personal petitioner claimed that some of his travel was to military bases but he testified specifically about only two items of travel expense he contends that he spent the period from january to date in majorca spain where he went to talk about the cyber- warfare program and recruit his wife was also there at that time but he denied deducting her expenses he did not identify any specific persons that he spoke to for business purposes and he did not explain how this travel related to his employment with umuc much of his testimony suggested that umuc was unaware of his alleged activities in traveling to military bases and teaching cyberwarfare there is no evidence that petitioner complied with the umuc travel policy quoted in our findings and much to suggest that he did not petitioner also testified that he met with umuc dean brady in chicago on date and incurred airfare and hotel expenses in connection with that trip in that regard his testimony was as follows i started to teach for national university who wanted to get in the military and i documented i met with both of them but umuc authorized it now the way it’s done is although umuc had a policy this was outside -- the cyber-warfare was not known to umuc people at all in view of this seemingly self-contradictory testimony we cannot discern how the meeting related to petitioner’s employment with umuc rather than to some activity outside of his assigned duties petitioner offered summaries of the log that he had prepared for trial but the summaries did not constitute substantiation of items listed in the log many of the entries in the log are illegible and many entries for different days appear to have been added at the same time contrary to petitioner’s contention the log does not appear to include the names of any students with whom he met respondent argues that the log was created or reconstructed in preparation for trial rather than contemporaneously petitioner testified that the expense notations were prepared as of the time the tax_return was filed but even if true that testimony does not demonstrate that the entries were prepared at or near the time the expense was incurred as required by the applicable regulations see park v commissioner tcmemo_2012_279 at evan v commissioner tcmemo_2004_180 the log does not corroborate petitioner’s generalized testimony and only his testimony would validate the log the absence of original records undermines the reliability of both the testimony and the log petitioner acknowledged that some of the disallowed items might have been reimbursed by his employer but he did not seek reimbursement he testified why would i seek reimbursement for them it is helping my promotion it’s helping my familiarity with the students who are there it’s helped me train generals and that to go to kandahar in iraq and it’s also helping me get -- stay as an associate professor the contracts are renewed every year so for promotion associate professor the comradery the fact that they praised me for handling the conferences i’m very proud of what i did reimbursable expenses of employees are not deductible see 788_f2d_1406 9th cir aff’g tcmemo_1984_533 446_f2d_926 n 8th cir aff’g tcmemo_1970_253 277_f2d_534 6th cir aff’g tcmemo_1959_34 we cannot tell from the record which of the other expenses reported by petitioner would be subject_to the heightened substantiation requirements of section d or would be reimbursable by umuc because petitioner has not explained specific items even if we were authorized to approximate the amount_of_deductions to which petitioner might be entitled the evidence is inadequate to make a reasonable allowance we can estimate the amount of the deductible expense only when the taxpayer provides evidence sufficient to establish a reasonable basis upon which the estimate can be made see 85_tc_731 again only petitioner’s generalized assertions that he incurred and substantiated the expenditures are in evidence and his statements are no more persuasive than assertions that his amended_return was correct as filed tax returns do not establish the truth of the matters stated in them see 138_tc_228 103_tc_428 71_tc_633 62_tc_834 we conclude that the disputed deductions cannot be allowed because they have not been substantiated sec_6662 penalty sec_6662 and b imposes a accuracy-related_penalty on any underpayment of federal_income_tax attributable to a taxpayer’s negligence or disregard of rules or regulations sec_6662 defines negligence as including any failure to make a reasonable attempt to comply with the provisions of the code and defines disregard as any careless reckless or intentional disregard disregard of rules or regulations is careless if the taxpayer does not exercise reasonable diligence to determine the correctness of a return position that is contrary to the rule_or_regulation sec_1_6662-3 income_tax regs sec_7491 imposes on respondent the burden of production with respect to the sec_6662 penalty on his original return petitioner claimed as schedule c expenses deductions allowable if at all only on schedule a as unreimbursed employee_expenses for the reasons explained above he is not entitled to those deductions respondent disallowed thus respondent’s burden of showing that the penalty for negligence is appropriate has been met see 116_tc_438 there is no suggestion in the record that petitioner sought competent tax_advice or otherwise made a reasonable attempt to comply with the recordkeeping requirements related to his expenses he simply insists that he substantiated his deductions and that respondent unreasonably disallowed them he has not persuaded us that he has reasonable_cause under sec_6664 to avoid the penalty to give effect to respondent’s concession decision will be entered under rule
